Citation Nr: 1603186	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  08-16 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to accrued benefits, to include the question of whether reimbursement of last sickness expenses is warranted (claimed as entitlement to reimbursement for payment of wages of caregivers). 


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to November 1945.  He died in September 2006.  The appellant, the Veteran's daughter, was also the Veteran's guardian appointed to receive VA benefits on the Veteran's behalf. 

This matter comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision by the Department of Veterans Affairs VA Regional Office (RO) in Montgomery, Alabama.  The Board has reviewed the physical claims file, as well as both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

In May 2012, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for issuance of a supplemental statement of the case (SSOC).  The SSOC was issued in November 2012; accordingly, the Board finds that the AOJ substantially complied with May 2012 Board Remand directive, and the matter has been properly returned to the Board for appellate consideration.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1. At the time of the Veteran's death, there were no pending claims or VA benefits, accrued and unpaid, under an existing rating or decision.

2. The appellant is not the Veteran's "surviving spouse."


CONCLUSION OF LAW

The criteria for an award of accrued benefits have not been met.  38 U.S.C.A. 
§§ 5121, 5310 (West 2014); 38 C.F.R. §§ 3.50, 3.55, 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  As will be explained below, because the law, and not the facts, is dispositive of the issue of entitlement to accrued benefits, the duties to notify and assist imposed by the VCAA are not applicable as to this issue.  See Mason v. Principi, 16 Vet. App. 129, 131-32 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).

Accrued Benefits Law and Analysis

The appellant contends that she is entitled to reimbursement for wages she paid to the Veteran's caregivers after the Veteran's death for services performed immediately prior to the Veteran's death from September 1, 2006 to September [redacted], 2006 (date of Veteran's death).  See, e.g., June 2007 VA Form 21-4138. 

Periodic monetary benefits authorized under laws administered by VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid to certain persons.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  For a survivor to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death or have been entitled to benefits, accrued and unpaid, under an existing rating or decision.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.  

The Board finds that the criteria for accrued benefits have not been met because, in this case, the Veteran had no pending claims or VA benefits that were accrued and unpaid at the time of the Veteran's death.  The record reflects that the Veteran received his last VA benefits check in the amount of $1,470.00 in August 2006, approximately one month prior to his death.  The record also reflects that the appellant returned the September 2006 VA benefits check to VA because the Veteran was not married and no month-of-death check was warranted, as explained below.  

A review of the record shows that the Veteran was service connected for a left arm disability.  In December 2000, the Veteran submitted claims for an increased disability rating for the service-connected left arm disability, and for service connection for arthritis on a secondary basis.  In a September 2001 rating decision, the RO denied the claim for an increased disability and noted that no x-ray evidence had been submitted to support a diagnosis of arthritis; therefore, in addition to denying the claim for increased rating for the left arm disability, the September 2001 rating decision implicitly denied the claim for service connection for arthritis on a secondary basis by finding no x-ray evidence of arthritis.  

The record reflects that, in November 2002, VA received what was stated to be a notice of disagreement with the September 2001 rating decision; however, as the November 2002 statement was filed with VA more than one year after the September 2001 rating decision, it was untimely.  38 C.F.R. § 30.302 (2015).  For this reason, the September 2001 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  The record does not otherwise show any pending claims at the time of the Veteran's death.  Based on the foregoing, entitlement to accrued benefits is not warranted as a matter of law because there were no pending claims or VA benefits that were accrued and unpaid at the time of the Veteran's death.

While the record reflects that the appellant is the Veteran's daughter, the evidence does not in any way suggest that the appellant has qualified at any time during this appeal as a "child" of the Veteran, as that term is defined for purposes of accrued benefits under 38 C.F.R. § 3.1000(d)(2); therefore, the appellant may recover only so much of the accrued benefits, if any, as may be necessary to reimburse her for expenses she personally incurred in connection with the Veteran's last sickness.  See 38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  In this case, the appellant submitted statements from two caregivers stating that the appellant paid the caregivers for services provided to the Veteran during the last month of the Veteran's life from September 1, 2006 to September [redacted], 2006 in the amount of $4,582.00.  See February 2007 VA Form 21-601.  However, as explained above, there were no pending claims or VA benefits due and unpaid at the time of the Veteran's death; therefore, as a matter of law, there are no accrued benefits from which the appellant can be reimbursed for the caregiver expenses she incurred for the period from September 1, 2006 to September [redacted], 2006.

The Board has considered whether the appellant qualifies to receive a month-of-death check.  Under 38 U.S.C.A. § 5310(a), a surviving spouse of a Veteran is entitled to a benefit for the month of the Veteran's death if at the time of the Veteran's death, the Veteran was receiving compensation or pension under chapter 11 or 15 of this title; or the Veteran is determined for purposes of section 5121 or 5121A of this title as having been entitled to receive compensation or pension under chapter 11 or 15 of this title for the month of the Veteran's death.  The amount of the benefit under paragraph (1) is the amount that the Veteran would have received under chapter 11 or 15 of this title, as the case may be, for the month of the Veteran's death had the Veteran not died.

While the appellant is apparently the closest surviving relative to the Veteran, and was appointed as a fiduciary for the Veteran during the Veteran's life, the appellant is not the "surviving spouse" for purposes of payment of benefits at the Veteran's rate of VA compensation for September 2006, the month of the Veteran's death.  
38 C.F.R. §§ 3.50, 3.55.  As such, there is no legal basis on which to grant this benefit.  38 U.S.C.A. § 5310(a) is very clear that it pertains specifically only to the issue of the month-of-death check, and further, specifically indicates that only the Veteran's surviving spouse would be eligible for that specific benefit.  In essence, the benefit payable under 38 U.S.C.A. § 5310 is not a periodic monetary benefit that was payable to the Veteran (it is a one-time payment payable to a surviving spouse); therefore, it is not an "accrued benefit."  See 38 U.S.C.A. § 5121(a). 

The Board is not unsympathetic to the appellant's situation, and appreciates that the appellant took care of the Veteran through his final illness and incurred caregiver expenses from September 1, 2006 to September [redacted], 2006 related to that; however, as a matter of law, there were no pending claims or VA benefits that were accrued and unpaid at the time of the Veteran's death from which the appellant can be reimbursed for the caregiver expenses she incurred for the period from September 1, 2006 to September [redacted], 2006.  The regulation does not allow the payment of a month of the Veteran's death check to anyone other than the Veteran's "surviving spouse."  As the Veteran had no surviving spouse, this benefit may not be paid, and the appellant's claim is without legal merit.  In a case where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis, 6 Vet.App. at 430.  As such, the appellant's claim must be denied.


ORDER

Entitlement to accrued benefits, to include reimbursement of last sickness expenses, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


